
	

114 S1237 IS: To amend the Natural Gas Act to limit the authority of the Secretary of Energy to approve certain proposals relating to export activities of liquefied natural gas terminals.
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1237
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Mr. King introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Natural Gas Act to limit the authority of the Secretary of Energy to approve certain
			 proposals relating to export activities of liquefied natural gas
			 terminals.
	
	
 1.Limitation on authority of Secretary of Energy to approve certain LNG terminal proposalsSection 3(e) of the Natural Gas Act (15 U.S.C. 717b(e)) is amended— (1)by striking (e)(1) The Commission and inserting the following:
				
					(e)LNG terminals
						(1)Authority of Commission
 (A)In generalSubject to paragraph (5), the Commission; (2)in paragraph (1), in the second sentence, by striking Except as and inserting the following:
				
 (B)No effect on other Federal authorityExcept as; (3)in paragraph (2)—
 (A)by indenting subparagraphs (A) through (D) appropriately; and (B)by striking (2) Upon and inserting the following:
					
 (2)Hearing and determinationOn; (4)in paragraph (3)—
 (A)by striking (3)(A) Except as provided in subparagraph (B) and inserting the following:  (3)Action on approval (A)In generalExcept as provided in subparagraph (B) and paragraph (5);
 (B)in subparagraph (B)— (i)in clause (ii), by indenting subclauses (I) through (III) appropriately;
 (ii)by indenting clauses (i) and (ii) appropriately; and (iii)by striking (B) Before and inserting the following:
						
 (B)Requirements before 2015Before; and (C)in subparagraph (C), by striking (C) Subparagraph (B) and inserting the following:
					
 (C)SunsetSubparagraph (B); (5)in paragraph (4), by striking (4) An order and inserting the following:
				
 (4)Protection of existing customersAn order; and (6)by adding at the end the following:
				
					(5)Authority of Secretary of Energy over certain proposals
 (A)DefinitionsIn this paragraph: (i)Additional export proposalThe term additional export proposal means any proposal submitted to the Secretary by a new or existing LNG terminal—
 (I)to initiate the export of natural gas to a foreign country, with respect to an LNG terminal that does not so export natural gas as of the date of submission of the proposal; or
 (II)to increase the quantity of natural gas exported to a foreign country by the LNG terminal, with respect to an LNG terminal that exports natural gas as of the date of submission of the proposal.
 (ii)SecretaryThe term Secretary means the Secretary of Energy, acting through the Assistant Secretary for Fossil Energy pursuant to sections 301(b) and 402(f) of the Department of Energy Organization Act (42 U.S.C. 7151(b), 7172(f)).
							(B)Limitation
 (i)In generalNotwithstanding part 590 of title 10, Code of Federal Regulations (or successor regulations), or any other provision of law (including regulations), effective beginning on the date described in clause (ii), the Secretary may not take into consideration or approve any additional export proposal.
 (ii)Description of dateThe date referred to in clause (i) is the date on which the Secretary determines that the total quantity of natural gas cumulatively exported by fully permitted LNG terminals is at least equal to 8 billion cubic feet per day.
							.
			
